Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Mission Regional Hospital Medical Center,
Petitioner
v.
Centers for Medicare and Medicaid Services.
Docket No. C-11-446
Decision No. CR2458

Date: November 2, 2011

DECISION

Petitioner, Mission Regional Hospital Medical Center, appeals the Medicare enrollment
determination of the Centers for Medicare and Medicaid Services (CMS) and argues that
Petitioner’s Medicare enrollment date for its newly acquired Laguna Beach campus
should be effective from July 1, 2009. However, I find the undisputed facts in this case
support a March 18, 2010 effective date, which is based on when the Joint Commission, a
national accrediting organization with Medicare deeming privileges, completed a

successful survey of the new acquisition. Therefore, I grant CMS’s Motion
Judgment and deny Petitioner’s Cross-Motion for Summary Judgment.

I. Background

Petitioner is a Medicare-approved acute care hospital located in Mission Viej

or Summary

9,

California. On July 1, 2009, Petitioner acquired the assets of another Medicare-approved

hospital, South Coast Medical Center (South Coast), located in Laguna Beac!

, California.

CMS Exs. 2, 4, 6; P. Ex. 9. While Petitioner acquired its assets, Petitioner expressly
declined to accept South Coast’s outstanding liabilities under South Coast’s existing
Medicare provider agreement. P. Ex. 9, at 1; CMS Ex. 2, at 89-90. Petitioner treated the

assets of South Coast, which Petitioner planned to operate under Petitioner’s

licenses and

accreditations, as a separate campus of its hospital at Mission Viejo. P. Ex.

0, at 2.
On June 5, 2009, Petitioner submitted an application to enroll its new campus under
Petitioner’s Medicare provider number and requested an effective date of July 1, 2009,
the date of the finalization of the asset acquisition. CMS Ex. 2. Petitioner believed that
CMS would allow Petitioner to bill Medicare starting July 1, 2009 for services rendered
at the newly acquired campus because Petitioner simply would be adding a new location
to its provider number. P. Ex. 9, at 2; P. Ex. 2, at 1-2.

The Joint Commission had previously accredited Petitioner’s Mission Viejo location
effective May 9, 2009. P. Ex. 6, at 1. Prior to the asset acquisition, the Joint
Commission had also accredited South Coast Medical Center. P. Ex. 5, at 1. On
December 15, 2009, the Joint Commission sent South Coast Medical Center a letter
stating that the Laguna Beach campus, formerly known as South Beach Medical Center,
had been extended accreditation under Petitioner’s Mission Viejo accreditation,
contingent upon a successful completion of an extension survey. Jd. The Joint
Commission also informed South Coast Medical Center that, as a result of the
acquisition, South Coast Medical Center will be listed as not accredited effective
December 31, 2009. Id.

By letter dated February 10, 2010, CMS notified Petitioner that, where a different entity
acquires ownership of a Medicare certified provider, CMS assigns the provider
agreement only if the new owner accepts the liabilities as well as the assets associated
with the agreement. P. Ex. 8, at 1. Unless the new owner assumes the former owner’s
provider agreement, including both the assets and the liabilities, CMS will terminate the
former owner’s provider agreement. Jd. CMS regards this as a voluntary termination.
Id. Once termination occurs, a full Medicare certification survey of the previously
certified facility is required as a prerequisite to billing Medicare. Id. CMS notified
Petitioner that it may not bill Medicare for services provided at the new location until the
State survey agency, or a Medicare deemed accrediting organization, has completed a
Medicare certification survey, and CMS has determined that all applicable Medicare
requirements have been met. Jd.

On March 18, 2010, the Joint Commission completed the extension survey for the
Laguna Beach campus. CMS Ex. 7, at 1. Based on a successful survey, the Joint
Commission provided accreditation to the Laguna Beach campus effective March 18,
2010. Id. By letter dated March 10, 2011, CMS reaffirmed that the effective date of
Petitioner’s Laguna Beach campus for certification and reimbursement was March 18,
2010, the date that the Joint Commission completed a successful survey of the Laguna
Beach campus. P. Ex. 8. The March 10, 2011 letter provided Petitioner appeal rights to
the Departmental Appeals Board (DAB).

On May 6, 2011, Petitioner filed a hearing request with DAB’s Civil Remedies Division.
An Acknowledgment and Pre-hearing Order was sent to the parties on May 13, 2011. On
June 17, 2011, CMS filed a Motion for Summary Judgment and brief (CMS Br.),
accompanied by nine proposed exhibits (CMS Exs. 1-9). On August 11, 2011, Petitioner
filed Petitioner’s Pre-Hearing Brief, Response to CMS’s Summary Judgment Motion, and
Cross-Motion for Summary Judgment (P. Br.), accompanied by 10 proposed exhibits (P.
Exs. 1-10). Absent any objection, I admit all proposed exhibits into evidence.

IL. Issue

The issue in this case is whether CMS had a legitimate basis for determining that March
18, 2010 was the effective date of Medicare enrollment for Petitioner’s newly acquired
medical campus.

III. Discussion

My findings of fact and conclusions of law are set forth in italics and bold in the
discussion captions of this decision.

a. This case is appropriate for summary judgment.

CMS argues that it is entitled to summary judgment. The DAB Board Members (Board)
explained the standard for summary judgment:

Summary judgment is appropriate when the record shows that there
is no genuine issue as to any material fact, and the moving party is
entitled to judgment as a matter of law... . The party moving for
summary judgment bears the initial burden of showing that there are
no genuine issues of material fact for trial and that it is entitled to
judgment as a matter of law. . . . To defeat an adequately supported
summary judgment motion, the non-moving party may not rely on
the denials in its pleadings or briefs, but must furnish evidence of a
dispute concerning a material fact — a fact that, if proven, would
affect the outcome of the case under governing law. . . . In
determining whether there are genuine issues of material fact for
trial, the reviewer must view the evidence in the light most favorable
to the non-moving party, drawing all reasonable inferences in that
party’s favor.

Senior Rehab. & Skilled Nursing Ctr., DAB No. 2300, at 3 (2010) (citations omitted).
An Administrative Law Judge’s (ALJ’s) role in deciding a summary judgment motion
differs from its role in resolving a case after a hearing. The ALJ should not assess
credibility or evaluate the weight of conflicting evidence. Holy Cross Vill. at Notre
Dame, Inc, DAB No. 2291, at 5 (2009).
Both parties agree that there are no material facts in dispute, and each party has moved
for summary judgment. Specifically, the parties concur that Petitioner did not accept the
liabilities of South Coast. Therefore, as explained below, summary judgment is
appropriate in this matter.

b. South Coast’s existing Medicare provider agreement did not transfer to
Petitioner because Petitioner did not accept South Coast’s liabilities.

For purposes of Medicare certification and payment, a change of ownership occurs upon
“the merger of the provider corporation into another corporation,” and, when such a
change of ownership occurs, “the existing provider agreement will automatically be
assigned to the new owner.” 42 C.F.R. § 489.18(a)(3), (c). The surviving owner must
accept assignment of all applicable statutes and regulations and the terms and conditions
under which the provider agreement was originally issued, as well as all outstanding
liabilities associated with the agreement, including Medicare overpayments. U.S. v.
Vernon Home Health, Inc. 21 F. 3d 693, 695 (5th Cir. 1994), cert denied, 513 U.S. 1015
(1994) (holding that, if an entity accepts assignment of the provider agreement, federal
requirements necessitate an entity to assume the overpayment liabilities that go along
with the provider agreement).

In this case, Petitioner expressly declined to accept South Coast Medical Center’s
outstanding liabilities, including those liabilities under South Coast Medical Center’s
existing Medicare provider agreement. P. Ex. 9, at 1; CMS Ex. 2, at 89-90. Because of
this, South Coast’s provider agreement did not transfer over to Petitioner, and Petitioner
does not dispute that it did not acquire South Coast’s provider agreement. Instead, CMS
considered South Coast’s provider agreement terminated at the time the asset acquisition
on July 1, 2009 was finalized. P. Ex. 8, CMS Ex. 9.

G The effective date of Medicare enrollment for Petitioner’s acquisition is
governed by the date the accrediting organization completed its survey.

At the time of these events, 42 C.F.R. § 489.13(d) governed the effective date of
Petitioner’s new acquisition. This section provided:

(d) Accredited provider or supplier requests participation in the Medicare
program—

(1) General rule. If the provider or supplier is currently accredited by a national
accrediting organization whose program had CMS approval at the time of the
accreditation survey and accreditation decision, and on the basis of accreditation,
CMS has deemed the provider or supplier to meet Federal requirements, the
effective date depends on whether the provider or supplier is subject to
requirements in addition to those included in the accrediting organization’s
approved program.

(i)Provider or supplier subject to additional requirements. If the provider or
supplier is subject to additional requirements, the effective date of the
agreement or approval is the date on which the provider or supplier meets all
requirements, including the additional requirements.

(ii)Provider or supplier is not subject to additional requirements. For a provider or
supplier that is not subject to additional requirements, the effective date is the date
of the provider’s or supplier’s initial request for participation if on that date the
provider or supplier met all Federal requirements.

(2) Special rule: Retroactive effective date. If the provider or supplier meets
the requirements of paragraphs (d)(1) and (d)(1)(i) or (d)(1)(ii) of this section,
the effective date may be retroactive for up to one year to encompass dates on
which the provider or supplier furnished, to a Medicare beneficiary, covered
services for which it has not been paid.

42 C.F.R. § 489.13(d)(2009) (emphasis added).!

Petitioner argues that 42 C.F.R. § 489.13(d)(1)(i) applies in this matter because it was
subject to the additional requirement of the submission of a Medicare application for a
provider’s change of enrollment to include the new acquisition. P. Br. at 8. In its
Medicare application, Petitioner requested an effective date of July 1, 2009, the date it
finalized the asset purchase transaction.” Id.

l agree that 42 C.F.R. § 489.13(d)(1)(i) applies in this matter. However, contrary to
Petitioner’s position that it met all federal requirements on the transaction closing date of
July 1, 2009 (or in the alternative on July 17, 2009), I find that not only is the acquisition
subject to CMS application requirements but also subject to the accreditation
requirements that were not fulfilled until March 18, 2010.

"42 C.E.R. § 489.13 was amended to delete subpart (d) in August 2010.

> Petitioner alternatively argues that, at the latest, the effective date is July 17, 2009, the
date that the CMS contractor approved the enrollment application. CMS Ex. 3; P. Br. at
8 n.2. It is interesting to note, however, the Medicare contractor’s July 17, 2009 letter
specifically states that, “[i]f this application is for an additional location, please note that
this letter should not be construed as a determination that the additional practice location
meets the provider-based requirements . . . [a] separate recommendation will be made
regarding that status.” CMS Ex. 3 (emphasis in the original).
To qualify for Medicare certification as a Medicare provider, a hospital must meet the
conditions of participation set forth at 42 C.F.R. Part 482. With certain exceptions not
relevant here, entities that the Joint Commission accredits “are deemed to meet all of the
Medicare conditions of participation.” 42 C.F.R. § 488.5(a). On December 15, 2009, the
Joint Commission wrote South Coast stating that it understood that Petitioner had
acquired South Coast, now known as the Laguna Beach campus, and would provide
accreditation to the new site contingent upon the successful completion of an
unannounced extension survey to be conducted of the Laguna Beach location. P. Ex. 5.
The December 15, 2009 letter stated that all programs under South Coast will be listed as
not accredited effective December 31, 2009, as a result of Petitioner’s ’s acquisition of
South Coast, and that the Joint Commission would notify CMS regarding the change in
accreditation and deemed status. /d. The letter further explained that CMS “will initiate
appropriate action regarding your continued Medicare participation.” Jd.

The Joint Commission provided accreditation to Petitioner’s newly acquired site based on
a successful on-site survey verifying compliance with applicable health and safety
requirements as of March 18, 2010. CMS Ex. 7. Therefore, I find that Petitioner’s
acquisition first met all additional federal requirements, pursuant to 42 C.F.R. § 489.13
(2009), on March 18, 2010, and its provider agreement became effective on that date. Id.

Alternatively, even if Petitioner accepts the effective date of March 18, 2010, Petitioner
argues that the acquisition should be eligible to bill Medicare from July 1, 2009, under 42
C.F.R. § 489.13(d)(2)(2009). P. Br. at 9. Petitioner explains that it qualifies for a
retroactive effective date (within a one-year period preceding approval) back to the date it
provided Medicare covered services to Medicare beneficiaries for which it has not been
paid. P. Br. at 9. Petitioner relies on West Norman Endoscopy Center, DAB No. 2331
(2010) to support its argument that the Board could decide this and not necessarily rely
on the discretion of CMS to allow retroactive billing. Id.

Section 489.13(d)(2)(2009) uses the word “may” and gives CMS discretion to grant a
retroactive certification of up to one year. I find CMS was authorized to exercise its clear
discretion not to grant retroactive certification, considering CMS had a longstanding
policy not to allow retrospective billing when there was a change in ownership without
assumption of the seller’s provider agreement. CMS Ex. | (Survey and Certification
Memorandum S&C 09-08 (October 17, 2008)). I note that CMS asserts it never
exercised its discretion to grant retroactive effective dates in cases involving the
acquisition of assets where the purchaser failed to accept the seller’s liabilities. CMS Br.
at 4n.1. West Norman Endoscopy is not analogous to this case because, when the Board
granted retroactive billing in West Norman Endoscopy, the Board specifically
acknowledged that the petitioner was already accredited at the time petitioner provided
services for which the Board found it was retroactively eligible to bill Medicare. See
West Norman Endoscopy Ctr., DAB No. 2331, at 11.

I also note that the discretion to provide retroactive payment has since been eliminated in
the version of the regulations amended August 16, 2010. 42 C.F.R. § 489.13 (2010).
The preamble to that updated version of the regulations explains the reason for the
revision was to further legitimize CMS’s longstanding effective date policy:

Under CMS regulations at 42 CFR 489.18(c), a “change of
ownership” includes accepting assignment of the seller's existing
provider agreement or supplier approval. Section 489.18(d) states
that the provider or supplier continues to be subject to the same
statutes and regulations, and to the terms and conditions under which
it was originally issued. This means that the new owner receives the
assets and liabilities associated with that agreement or approval. This
has proven to be an important tool in protecting the Medicare Trust
Funds through continuity in the ability to recover outstanding
overpayments.

Under that policy, if a buyer of a Medicare-participating facility
chooses not to accept assignment of the provider agreement or
supplier approval, the provider agreement or supplier approval
terminates. Then, the new owner must be treated as an initial
applicant to the Medicare program. In this situation, Medicare will
not reimburse the provider or supplier for services it provides before
the date on which the provider or supplier qualifies as an initial
applicant.

Any requirement to make payments retroactive to the date of a State
survey or accreditation decision, despite the fact that all other
Federal requirements may not yet have been met, could provide an
incentive for more buyers to refuse assumption of the seller's
provider agreement or supplier approval, because there would
potentially be no break in payments. Therefore, effectively, a buyer
who does not accept assignment of the seller's active provider
agreement could potentially begin receiving Medicare payments
immediately (assuming it meets all the requirements), but not be
responsible for any existing liabilities of the provider agreement.
This would also be an incentive for existing providers or
suppliers with civil money penalties or overpayments to sell their
facilities in order to escape any financial responsibility to the
Medicare program.

75 Fed. Reg. 50,401-02 (Aug. 16, 2010) (emphasis added).
Petitioner argues the CMS contractor, through both telephone conversations and email
communications, told Petitioner that it would be able to bill back to July 1, 2009 for
reimbursement of the Laguna Beach location’s Medicare services. P. Br. at 3, P. Ex. 9, at
2, P. Ex. 2, at 1-2. I will infer, for summary judgment purposes, that these claims are
true. However, Petitioner’s argument amounts to a claim of equitable estoppel. Federal
case law and Board precedent establish: (1) estoppel cannot be the basis to require
payment of funds from the federal fisc; (2) estoppel cannot lie against the government, if
at all, absent a showing of affirmative misconduct, such as fraud; and (3) I am not
authorized to order payment contrary to law based on equitable grounds. See, e.g., Office
of Personnel Mgmt. v. Richmond, 496 U.S. 414 (1990); Heckler v. Cmty. Health Servs. Of
Crawford County, 467 U.S. 51, 63; Wade Pediatrics, DAB No. 2153, at 22 n.9 (2008),
aff'd, 567 F.3d 1202 (10th Cir. 2009). Petitioner has not alleged or come forward with
any evidence of affirmative misconduct by employees at WPS.

IV. Conclusion

It is undisputed that Petitioner did not acquire the provider agreement of its new campus
when it refused to accept the acquisition’s liabilities. Petitioner’s new location met all
federal requirements, pursuant to 42 C.F.R. § 489.13(d)(1)(i)(2009) when the Joint
Commission provided accreditation on March 18, 2010. Thus, CMS had a legitimate
basis for determining Petitioner’s effective date for Medicare enrollment. Therefore, I
grant CMS’s Motion for Summary Judgment and deny Petitioner’s Cross-Motion for
Summary Judgment.

/s/
Joseph Grow
Administrative Law Judge

